MEMORANDUM OPINION
 
No. 04-09-00066-CV
 
Antonio SALTON,
Appellant
 
v.
 
Alray JOHNSON
and Tracey Johnson,
Appellees
 
From the 73rd Judicial
District Court, Bexar County, Texas
Trial Court No. 2006-CI-08657
Honorable  Fred 
Shannon, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  October 7, 2009
 
REVERSED AND
REMANDED
 
The
appellees have filed a motion, in accordance with Texas Rule of Appellate
Procedure 42.1(a)(2), stating that the parties have resolved the dispute at
issue and requesting this court reverse the trial court  and remand the matter
for a new trial.  The appellant has not notified this court to the contrary. 
The motion is granted and the judgment of the trial court is hereby




reversed and
remanded for further proceedings consistent with this opinion.  Tex. R. App. P. 42.1(a)(2).  
 
PER
CURIAM